ACCEPTED
                                                                                       01-14-00685-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  3/13/2015 2:03:02 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                        No. 1-14-000685-CR
                                 In the
                          Court of Appeals                   FILED IN
                                                      1st COURT OF APPEALS
                                For the                   HOUSTON, TEXAS
                        First District of Texas       3/13/2015 2:03:02 PM
                              At Houston              CHRISTOPHER A. PRINE
                                                   Clerk

                             No. 1408986
                 In the 262nd Judicial District Court
                       Of Harris County, Texas
                      
                 KANAVIUS DORSEY, Appellant
                                   V.
                      THE STATE OF TEXAS
                               Appellee
                      
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with aggravated robbery (CR.-17). A jury

         convicted appellant of the charged offense (CR 141-142). An agreement

         was reached between appellant and the State regarding punishment and

         the court sentenced appellant to 20 years confinement in the Institutional

         Division of the Texas Department of Criminal Justice (CR.-5). Appellant

         filed notice of appeal (CR.-145).
2. The State’s brief is due March 13, 2015. The State hereby requests an

   extension for the filing of the State’s brief until April 13, 2015.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

The State has been working on and has filed the following briefs in the last
thirty days.

      Artivious Deon Hollins v. The State of Texas
      No. 1-14-00744-CR
      State’s Brief filed March 4, 2015

      Allison Leigh Campbell
      No. 1-14-00807-CR
      State’s Brief filed March 11, 2015

      Ronald Robinson
      No. 1-14-00656-CR
      State’s Brief filed March 23, 2015.



Furthermore, the undersigned attorney has been assigned the following
briefs in addition to the brief in this cause number.

      Phaoc Le Hung
      14-14-00043-CR
      State’s Brief due March 27, 2015

      Christopher Jackson
      14-14-00472-CR
      State’s Brief due March 27, 2015

      Efran Lopez
      14-14-00758-CR
      State’s Brief due April 9, 2015
      Ex Parte Antinio McGuire
      14-14-01010-CR
      State’s Brief due April 11, 2015

4. This is the State’s first request for an extension of time to file its brief.
      WHEREFORE, the State prays that this Court will grant the requested

      extension.

                                                 Respectfully submitted,

                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Stelter_Kimberly@dao.hctx.net
                                                 TBC No. 19141400

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Mandy Miller
Attorney at Law
2910 Commercial Center Blvd.,
Ste. 103-201
Katy, Texas 77494
mandy@mandymillerlegal.com



                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826

Date: March 13, 2015